EDWIN C. HYMAN, JENNIE C. MOSLER, IRMA M. HYMAN, EXECUTORS, ESTATE OF MOSES MOSLER, PETITIONERS, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.Hyman v. CommissionerDocket No. 17895.United States Board of Tax Appeals16 B.T.A. 762; 1929 BTA LEXIS 2527; May 28, 1929, Promulgated *2527 W. W. Spalding, Esq., for the petitioners.  Harold Allen, Esq., for the respondent.  PHILLIPS *762  PHILLIPS: The Commissioner determined a deficiency of $37,841.80 in estate tax.  The petitioners filed their petition for a redetermination of such deficiency alleging that the respondent erroneously increased the value of 3,600 shares of common stock of the Mosler Safe Co. owned by the decedent.  FINDINGS OF FACT.  The petitioners are executors and executrices of the estate of Moses Mosler, deceased, with their principal office in New York, N.Y. Moses Mosler, the decedent, died January 18, 1922.  At the time of his death he owned 3,600 shares of the common stock of the Mosler Safe Co.  The fair market value of such stock at the date of death of said decedent was $783.75 per share.  Decision will be entered under Rule 50.